EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicants’ representative, ANDREW D. WRIGHT, on 11/09/2021.

The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method, comprising:
obtaining, by a computing device, query data from a query submitted by a user on a social network;
determining, by the computing device, a topic of the query by extracting information from the query data;
determining, by the computing device, the topic matches content stored in a content database;
determining, by the computing device, that the matched content can be shared with the user based on relationship data dynamically derived from user activity within the social network; and
initiating, by the computing device, sharing of the matched content with the user based on the determining that the matched content can be shared, wherein the user is not statically connected to the matched content or the author of the matched content in the social network. 

2. (Original) The computer-implemented method of claim 1, further comprising:
monitoring, by the computing device, activity on the social network between users of the social network;

storing, by the computing device, the relationship data in the relationship database. 

3. (Original) The computer-implemented method of claim 2, wherein the dynamically generating the relationship data is further based on one or more of the group consisting of: a thread of the query in the social network; a pre-defined role of the user within the social network; a time frame of the query; and a sentiment of the thread of the query. 

4. (Currently Amended) The computer-implemented method of claim 1, further comprising updating, by the computing device, a score for the topic in the content database based on the determining the topic matches the content stored in the content database. 

5. (Original) The computer-implemented method of claim 1, wherein the information extracted from the query includes one or more of the group consisting of: intent of the query; a subject of the query, likelihood that the topic is being discussed in channels within the social network; how many users of the social network have discussed the topic in the past; a date of the query; and an urgency derived from a tone of the query. 

6. (Original) The computer-implemented method of claim 1, further comprising: 
obtaining, by the computing device, posted content submitted by another user on the social network;
determining, by the computing device, a topic of the posted content;

determining in response to the matching, by the computing device, that the topic of the posted content is relevant to one or more users on the social network based on information derived from the posted content; and
sharing, by the computing device, the posted content with the one or more users on the social network based on the topic being relevant.

7. (Original) The computer-implemented method of claim 1, wherein the computing device includes software provided as a service in a cloud environment.

8. – 20. (Canceled)

21. (Previously Presented) The computer-implemented method of claim 2, wherein the dynamically generating the relationship data is further based on a thread of the query in the social network. 

22. (Previously Presented) The computer-implemented method of claim 2, wherein the dynamically generating the relationship data is further based on a time frame of the query. 

23. (Previously Presented) The computer-implemented method of claim 2, wherein the dynamically generating the relationship data is further based on a sentiment of the thread of the query. 

24. (Previously Presented) The computer-implemented method of claim 1, wherein the information extracted from the query includes a subject of the query.



26. (Previously Presented) The computer-implemented method of claim 1, wherein the information extracted from the query includes how many users of the social network have discussed the topic in the past.

27. (Previously Presented) The computer-implemented method of claim 1, wherein the information extracted from the query includes a date of the query.

28. (Previously Presented) The computer-implemented method of claim 1, wherein the information extracted from the query includes an urgency derived from a tone of the query. 

29. (Previously Presented) The computer-implemented method of claim 1, further comprising:
obtaining posted content submitted by another user on the social network;
determining the posted content is relevant to one or more users; and
in response to determining the posted content is relevant to one or more users, determining whether the posted content can be shared with the one or more users.

30. (Previously Presented) The computer-implemented method of claim 29, further comprising sharing the posted content can be shared with the one or more users in response to determining the posted content can be shared with the one or more users.



32. (Previously Presented) The computer-implemented method of claim 31, further comprising performing sentiment validation based on the semantic analysis, strength validation based on the syntactic analysis, and reach validation based on the social participation analysis. 

33. (Currently Amended) The computer-implemented method of claim 32, further comprising determining the matched content can be shared based on passing each of the sentiment validation, the strength validation, and the reach validation.

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate that matched content with a topic of a query is shared with a user based a determination that the matched content to be shared in accordance with relationship data dynamically derived from user activity within a social network, wherein the user is not statically connected to the matched content or author of the matched content in the social network (i.e., determining, by the computing device, the topic ) as recited in claim 1. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        November 12, 2021